Exhibit 10.1 AGREEMENT OF SUBLEASE AGREEMENT OF SUBLEASE, (hereinafter sometimes referred to as “Agreement" or "Sublease") made as of the day of October, 2016, by and between AMERICAN BUILDING MAINTENANCE INC. (f/k/a American Building Maintenance Co.), a California corporation, having an office at 551 Fifth Avenue, Suite 220, New York, New York 10176 (“ Sublandlord ”), and VALUE LINE, INC., a New York corporation, having an office at 485 Lexington Avenue, 9th Floor, New York, New York 10017, which address will be changed to 551 Fifth Avenue, Suite 300, New York, New York 10176, after Commencement Date (“ Subtenant ”). W I T N E S S E T H : WHEREAS , by Agreement of Lease, dated January 27, 1998, by and between Metropolitan Life Insurance Company, as landlord (" O riginal L andlord ") and Sublandlord, as tenant, as amended by Amendment to Lease dated as of November, 2012, between Jeffrey Management Corp., as Manager for French Partners, LLC, New York French Soundview LLC and New York 551 Fifth Avenue Co-Investors LLC, as tenants-in-common-and successors in interest to Original Landlord (" L andlord "), as landlord, and Sublandlord, as tenant (as so amended, the “ Lease ”), Landlord leased to Sublandlord a portion of the second and third floors, as more particularly set forth in the Lease, comprising the entire third (3rd) floor (the “ Third Floor Premises ”) and a portion of the second floor, known as Suite 220 (the “ Second Floor Premises ” and, collectively with the Third Floor Premises, the “ Premises ”) in the building known by the street address 551 Fifth Avenue, New York, NY 10176 (the “ Building ”), which Premises are more particularly described in the Lease, a redacted copy of which Lease is attached hereto as Exhibit A and made a part hereof. The Premises is depicted on Exhibit B attached hereto and made a part hereof; and WHEREAS , Subtenant desires to sublease from Sublandlord and Sublandlord is willing to sublease to Subtenant all of the Premises (the “ Subleased Premises ”). NOW , THEREFORE , in consideration of Ten Dollars ($10.00) in hand paid by Subtenant to Sublandlord, the mutual covenants herein contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows (capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed thereto in the Lease): 1.
